IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

JOE DALE JOHNSON

            VS.                                       CAUSE NUMBER PD-1496-14

THE STATE OF TEXAS

                                             ORDER

       The above styled and numbered cause is before this Court in Cause No.48,790-C from

the 89TH District Court of Wichita County.

       The Court is of the opinion the following exhibit should be inspected:

               1. Defense Exhibit 1 (Sealed Juvenile Record)

 Pursuant to Tex. R. App. 34.6(g)(2), the Clerk of Second Court of Appeals is ordered to file this

exhibit with the Clerk of this Court on or before the 8th day of April, 2016.

       IT IS SO ORDERED THIS THE 5th DAY OF APRIL, 2016



                                          PER CURIAM

EN BANC

DO NOT PUBLISH